IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                January 2013 Term
                                                                  FILED
                                                               April 1, 2013
                                                               released at 3:00 p.m.
                                    No. 11-1512                RORY L. PERRY II, CLERK
                                                             SUPREME COURT OF APPEALS
                                                                 OF WEST VIRGINIA




             OHIO POWER COMPANY and AMERICAN ELECTRIC

                    POWER SERVICE CORPORATION,

                             Petitioners


                                         v.

             PULLMAN POWER, LLC, STRUCTURAL GROUP, LLC,

                         and ERSHIGS, INC.,

                             Respondents




                  Appeal from the Circuit Court of Marshall County

                    The Honorable David W. Hummel, Jr., Judge

                            Civil Action No. 06-C-153M


                                    AFFIRMED


                            Submitted: January 23, 2013

                               Filed: April 1, 2013


Brian R. Swiger, Esq.                               Thomas P. Mannion, Esq.

Michael P. Leahey, Esq.                             Andrew D. Byrd, Esq.

Jackson Kelly, PLLC                                 Mannion & Gray Co., L.P.A.

Charleston, West Virginia                           Charleston, West Virginia

Attorneys for Petitioner Ohio Power

Company and American Electric Power                 George N. Stewart, Esq.

Corporation                                         Sharon Z. Hall, Esq.

                                                    Zimmer Kunz, PLLC
                                                    Greensburg, Pennsylvania
                                                    Attorneys for Pullman Power, LLC
                                                    and Structural Group, Inc.
                                                 Tiffany Durst, Esq.

                                                 Kala Sowers, Esq.

                                                 Pullin, Fowler, Flanagan,

                                                 Brown & Poe, PLLC

                                                 Morgantown, West Virginia

                                                 Attorneys for Ershigs, Inc.




The Opinion of the Court was delivered PER CURIAM.
                              SYLLABUS BY THE COURT


              1.     “The imposition of sanctions by a circuit court under W. Va. R. Civ. P.

37(b) for the failure of a party to obey the court’s order to provide or permit discovery is

within the sound discretion of the court and will not be disturbed upon appeal unless there

has been an abuse of that discretion.” Syl. Pt. 1, Bell v. Inland Mut. Ins. Co., 175 W. Va.
165, 332 S.E.2d 127 (1985).



              2.     “Although Rules 11, 16, and 37 of the West Virginia Rules of Civil

Procedure do not formally require any particular procedure, before issuing a sanction, a court

must ensure it has an adequate foundation either pursuant to the rules or by virtue of its

inherent powers to exercise its authority. The Due Process Clause of Section 10 of Article

III of the West Virginia Constitution requires that there exist a relationship between the

sanctioned party’s misconduct and the matters in controversy such that the transgression

threatens to interfere with the rightful decision of the case. Thus, a court must ensure any

sanction imposed is fashioned to address the identified harm caused by the party’s

misconduct.” Syl. Pt. 1, Bartles v. Hinkle, 196 W. Va. 381, 472 S.E.2d 827 (1996).



              3.     “In formulating the appropriate sanction, a court shall be guided by

equitable principles. Initially, the court must identify the alleged wrongful conduct and

determine if it warrants a sanction. The court must explain its reasons clearly on the record


                                              i
if it decides a sanction is appropriate. To determine what will constitute an appropriate

sanction, the court may consider the seriousness of the conduct, the impact the conduct had

in the case and in the administration of justice, any mitigating circumstances, and whether

the conduct was an isolated occurrence or was a pattern of wrongdoing throughout the case.”

Syl. Pt. 2, Bartles v. Hinkle, 196 W. Va. 381, 472 S.E.2d 827 (1996).



              4.     “Imposition of sanctions of dismissal and default judgment for serious

litigation misconduct pursuant to the inherent powers of the court to regulate its proceedings

will be upheld upon review as a proper exercise of discretion when trial court findings

adequately demonstrate and establish willfulness, bad faith or fault of the offending party.”

Syl. Pt. 7, State ex rel. Richmond Am. Homes of W. Va., Inc. v. Sanders, 226 W. Va. 103, 697
S.E.2d 139 (2010).



              5.     “‘Where a party’s counsel intentionally or with gross negligence fails

to obey an order of a circuit court to provide or permit discovery, the full range of sanctions

under W. Va. R. Civ. P. 37(b) is available to the court and the party represented by that

counsel must bear the consequences of counsel’s actions.’ Syl. Pt. 4, Bell v. Inland Mut. Ins.

Co., 175 W. Va. 165, 332 S.E.2d 127, cert. denied sub nom. Camden Fire Ins. Ass’n v.

Justice, 474 U.S. 936, 106 S. Ct. 299, 88 L. Ed. 2d 277 (1985).” Syl. Pt. 2, Woolwine v.

Raleigh Gen. Hosp.,194 W. Va. 322, 460 S.E.2d 457 (1995).


                                              ii
Per Curiam:



                 This case is before the Court upon the appeal of Ohio Power Co. (“Ohio

Power”) and America Electric Power Service Corp. (“American Electric” and sometimes also

referred to as “AEP”) from the circuit court’s order dismissing the Petitioners’ cross-claims

against the Respondents, Pullman Power LLC (“Pullman Power”), Structural Group, Inc.,1

and Ershigs, Inc. (“Ershigs”). The circuit court ordered that the cross-claims be dismissed

as a sanction for violating the West Virginia Rules of Civil Procedure and its scheduling

order. The Petitioners argue that the circuit court erred in dismissing their cross-claims

against the Respondents under West Virginia Rule of Civil Procedure 37(b)(2)(C)2 as a

sanction for what the Petitioners contend was their late supplementation of discovery




       1
        Structural Group, Inc., is a related entity of Pullman Power. Both entities, therefore,
will be collectively referred to as “Pullman Power.”
       2
           West Virginia Rule of Civil Procedure 37(b)(2)(C) provides, in pertinent part that:

                 if a party fails to supplement as provided for under Rule 26(e),
                 or if a party fails to obey an order entered under Rule 26(f), the
                 court in which the action is pending may make such orders in
                 regard to the failure as are just, and among others are the
                 following:
                         ....
                         (C) An order striking out pleadings or parts thereof, or
                 staying further proceedings until the order is obeyed, or
                 dismissing the action or proceeding or any part thereof, or
                 rendering a judgment by default against the disobedient party [.]

                                                 1

responses. Upon a review of the parties’ briefs and arguments, the appendix record, and all

other matters submitted before the Court, we affirm the decision of the circuit court.



                                I. Facts and Procedural History

                 The matter before the Court arises from a catastrophic fire that occurred on

March 4, 2006, inside a flue gas desulphurization stack then under construction at the

Mitchell Power Plant located in Moundsville, Marshall County, West Virginia. An employee

for the Respondent Pullman Power was killed and two of his coworkers were injured as a

result of this fire. The stack was being constructed by the Respondents for the owner and

operator of the Mitchell Power Plant, the Petitioner, Ohio Power. The Petitioner, American

Electric, is an affiliated entity of Ohio Power, and was responsible for certain engineering

decisions associated with the power plant.



                 On June 30, 2006, the plaintiffs3 brought an action against numerous entities

including the Petitioners, Ohio Power and American Electric, and the Respondents, Pullman

Power and Ershigs. In response to the complaint, the Petitioners denied liability and cross-

claimed against the Respondents alleging that it was the Respondents’ negligence in the

performance of the contract work4 being done on the stack that caused the fire.5

       3
           The plaintiffs were the deceased worker’s estate and the two other injured workers.
       4
           There was a general contract between American Electric and Pullman Power that
                                                                            (continued...)

                                                2

              On January 4, 2007, the circuit court entered a scheduling order, establishing

a discovery completion date of October 30, 2007.        That discovery completion date was

amended by the court in a pretrial order entered June 25, 2010. Pursuant to the pretrial order,

all discovery was to be completed by January 14, 2011. The new trial date was April 19,

2011, with the final pretrial conference scheduled for April 14, 2011.



              On or about July 16, 2010, Brian Swiger, current counsel for the Petitioners,

filed a notice of appearance with the circuit court. By order entered August 2, 2010, the

circuit court entered an order substituting the Petitioners’ current counsel for former counsel,

Edward A. Smallwood and the law firm of Swartz Campbell PLLC.



              On March 3, 2011, approximately a month and a half before trial was to begin,

counsel for the Petitioners contacted counsel for all other parties and advised them that the

Petitioners had just discovered the existence of 750,000 to 1,500,000 pages of electronic




       4
       (...continued)
contained an express indemnification provision.
       5
        There were also cross-claims filed by the Respondents against the Petitioners
similarly claiming that the fire was caused by the Petitioners or that the Petitioners were
solely at fault.

                                               3

information on a hard drive that had never been previously reviewed by the Petitioners for

discovery purposes.6



              A little over a month later, on April 13, 2011, the Petitioners produced some

of the electronically stored information from the hard drive in “response to the discovery

requests plaintiffs have served to date.” Approximately 107,540 pages of documents were

produced.



              The next day the Petitioners produced another 180,115 pages of documents in

response to discovery requests made by the Respondents. The Respondent Pullman Power

filed the first motion for sanctions arising out of the late production of documents by the

Petitioners. The sanction sought by the Respondent Pullman Power was an adverse inference

instruction in which the jury would be instructed that all 1,500,000 pages of documents

contained information adverse to the Petitioners’ position. Alternatively, Pullman Power

sought a continuance of trial.




       6
        To be clear, the Petitioners’ current counsel represents that the conduct giving rise
to the sanction imposed in this case falls on the Petitioners’ former counsel, Edward A.
Smallwood and the law firm of Swartz Campbell PLLC, who knew about the electronic data
that had been captured by American Electric during the discovery phase of the case.

                                             4

                During the pretrial hearing, there was some discussion between the circuit court

and the parties regarding the motion for sanctions that had been filed by the Respondent

Pullman Power. Mr. Swiger, current counsel for the Petitioners, informed the circuit court

about the volume of documents at issue and why the Petitioners’ former counsel, Mr.

Smallwood, did not review the documents and produce those documents susceptible to

discovery. According to Mr. Swiger, Mr. Smallwood explained to him that the electronic

capture of documents was done by a paralegal, who worked for American Electric and that

the electronic capture had been over-inclusive. Mr. Smallwood told Mr. Swiger that he opted

to do nothing with the electronic capture done by the paralegal. Rather, Mr. Smallwood

chose to go to the individuals who were going to be witnesses in the case and other sources

to compile the documents that he eventually produced during discovery. Based upon the

representations made by current counsel during the pretrial hearing, the circuit court

instructed the parties that he was not going to continue the case.7 The circuit court directed

the Petitioners to continue to produce documents as the documents became available. The

circuit court also requested the Respondents and the plaintiffs’ counsel to draft a proposed

adverse inference instruction.



                On April 18, 2011, the day before trial was to begin, the Respondent Pullman

Power filed a second motion for sanctions against the Petitioners. In this motion, Pullman


       7
           The lawsuit had been ongoing since 2006.

                                                5

Power argued that “AEP’s late production [of the documents at issue] is tantamount to an

ambush on the eve of trial, and is highly prejudicial to [the] Pullman Power Defendants.”

Pullman Power requested the circuit court to dismiss the Petitioners’ cross-claims filed

against it.8 The next day, the Respondent Ershigs also filed a motion for sanctions against

the Petitioner asking the circuit court to strike the Petitioners’ cross-claims against it or,

alternatively, grant a continuance of the trial.



               On April 20, 2011, outside the presence of the jury, the circuit court conducted

an “in court settlement discussion,” which was brought about by the defendants reaching a

settlement with the plaintiffs. During this discussion, the circuit court referenced the

Respondents’ motions for sanctions against the Petitioners and the Petitioners’ response to

those motions. Counsel for the Petitioners, Mr. Swiger, stated to the circuit court that “[w]e

have to, at least, create a record with regard to that motion [referring to the motion for

sanctions].” The circuit court agreed with this statement.



               Thereafter, the circuit court deemed what it had already heard in the pretrial

hearing as constituting an evidentiary hearing for purposes of the motions for sanctions. The

circuit court stated:




       8
       Alternatively, the Respondent Pullman Power sought leave to file an amended cross-
claim or a continuance of the trial.

                                               6

THE COURT: [I]t appears as though the Court or some
authority–there is authority that there needs to be or highly
recommended a hearing–an evidentiary hearing which Mr.
Swiger [AEP’s counsel] mentioned a hearing and arguments on
that account relative and prior to the Court making a
determination to sanction, as has been requested.
       Obviously, at that stage, there is not going to be a
continuation of the trial, so that one is out the door. So, this
would be whether or not the Court would grant a sanction
dismissing cross-claims in this instance and I think there
was–anyway, that’s the cleanest part.
       The Court, in pretrial hearings–the final pretrial hearing
on this previous Thursday, as well as yesterday morning, heard
representation–proffers from counsel for Pullman, counsel
maybe for Ershigs, certainly counsel–proffers from counsel from
Ohio Power Company and American Electric Power Service
Corporation regarding the documents that are at issue,
electronically stored, preserved . . . the Court believes that those
hearings and representations and proffers, being that counsel
for–I’m going to say AEP, are officers of this [C]ourt. They
made those proffers–representations to this Court, and I believe
it was primarily Mr. Swiger, backed up by Mr. Leahey [counsel
for AEP]–Mr. Leahey seemed to be the more technical or have
more technical information . . . .
       ....
       THE COURT: What I’m saying is I believe that that will
suffice; those representations from officers of the court during
the final pretrial as well as the ultimate pretrial before picking
the jury.
       The Court will accept that and deem that to have been the
evidentiary hearing. And based on those representations–the
law as it is–the Court agrees with Pullman Power’s more
elaborate memorandum in support . . . and does, in fact, grant
motions for sanctions to include but not be limited to–will
include dismissal of cross-claims by the power company
defendants against–over and against both Pullman as well as
Ershigs. Objections and exceptions are preserved.




                                 7

At the conclusion of this ruling, counsel for the Petitioners offered no specific objection to

the circuit court deeming the prior arguments and proffers to be the evidentiary hearing.




              Months later, on September 30, 2011, the circuit court entered a detailed

twelve-page order granting the Respondents’ motions for sanctions against the Petitioners.

The circuit court found that the Petitioners’ late production of documents “constituted

unjustified non-compliance with the West Virginia Rules of Civil Procedure regarding the

production of documents, was in contravention of the deadlines imposed by the Court’s Pre-

Trial Conference Order, and violated Rule 37(b)(2) of the West Virginia Rules of Civil

Procedure.” The circuit court further found that the Petitioners’ conduct “unduly prejudiced”

the Respondents’ rights and that there was “[n]o just reason or excuse” for the Petitioners’

violation of the West Virginia Rules of Civil Procedure or the circuit court’s scheduling

order. Finally, the circuit court found that the Petitioners’ failure to timely respond to

discovery was “willful and cannot be disputed.” The circuit court dismissed the Petitioners’

cross-claims against the Respondents. This appeal followed.



                                  II. Standard of Review


              This Court has previously held that


                     [t]he imposition of sanctions by a circuit court under W.
              Va. R. Civ. P. 37(b) for the failure of a party to obey the court’s

                                              8

               order to provide or permit discovery is within the sound
               discretion of the court and will not be disturbed upon appeal
               unless there has been an abuse of that discretion.

Syl. Pt. 1, Bell v. Inland Mut. Ins. Co., 175 W. Va. 165, 332 S.E.2d 127 (1985).



                                         III. Argument

               The sole issue before the Court is whether the circuit court abused its discretion

in dismissing the Petitioners’ cross-claims against the Respondents as a sanction for the

Petitioners’ violation of the discovery deadline set by the circuit court in its scheduling order.

The Petitioners argue that at the time that sanctions were sought they were not in violation

of any direct court order requiring them to produce documents and had not engaged in any

pattern of wrongdoing. The Petitioners maintain that the circuit court improperly focused

on the number of documents not produced, rather than on the import or impact of the

documents to the case. Finally, the Petitioners argue that the circuit court’s dismissal of the

cross-claims was premature because the court did not first conduct an evidentiary hearing.

The Respondents argue that the Petitioners were in direct “defiance” of the circuit court’s

June 25, 2010, order which mandated that all discovery be complete by January 14, 2011.

The Respondents further maintain that the Petitioners were given an opportunity to make a

complete and full evidentiary record.




                                                9

              Most recently, in State ex rel. Richmond American Homes of West Virginia,

Inc. v. Sanders, 226 W. Va. 103, 697 S.E.2d 139 (2010), this Court addressed a circuit

court’s ability to impose sanctions including the striking of pleadings and defenses, as well

as entering a default judgment against a party. In Richmond American Homes, the sanctions

were imposed as a result of the circuit court finding that Richmond American Homes had

“‘engaged in a pattern of extensive litigation misconduct.’” Id. at 107, 697 S.E.2d at 143.

The misconduct identified in the orders included: (1) direct contact by letter from the

corporate president of Richmond American Homes to some of the homeowners over the

homeowners’ counsels’ prior objection to such contact; (2) discovery misconduct; and (3)

attempts during a settlement conference by Richmond’s in-house counsel to enter into

discussions with the homeowners’ counsel about potential employment with the company.

Id. This Court issued a writ of prohibition prohibiting the imposition of the sanctions, not

because it disagreed with the sanctions imposed, but because the orders before the Court

lacked the specificity needed to conduct review of the sanctions. Thus, the case was

remanded for further proceedings. Id. at 114, 697 S.E.2d at 150.



              In reaching this decision, we recognized the circuit court’s “‘inherent power

to do all things that are reasonably necessary for the administration of justice within the

scope of its jurisdiction.’ 14 Am. Juris., Courts, section 171.” Syl. Pt. 3, in part, Shields v.

Romine, 122 W. Va. 639, 13 S.E.2d 16 (1940). “The inherent power of courts to sanction



                                              10

misconduct includes the authority to enter default judgment orders in appropriate

circumstances.” Richmond Am. Homes, 226 W. Va. at 105, 697 S.E.2d at 141, Syl. Pt. 4. The

Court, however, has also recognized that “[t]he striking of pleadings and the rendering of a

judgment by default under rule 37(b)(2)(C) are considered the harshest sanctions for the

failure to comply with an order compelling discovery.” Bell, 175 W. Va. at 171, 332 S.E.2d

at 132.



              The Court has previously held in syllabus point one of Bartles v. Hinkle, 196
W. Va. 381, 472 S.E.2d 827 (1996), that, as a general rule,

                       [a]lthough Rules 11, 16, and 37 of the West Virginia
              Rules of Civil Procedure do not formally require any particular
              procedure, before issuing a sanction, a court must ensure it has
              an adequate foundation either pursuant to the rules or by virtue
              of its inherent powers to exercise its authority. The Due Process
              Clause of Section 10 of Article III of the West Virginia
              Constitution requires that there exist a relationship between the
              sanctioned party’s misconduct and the matters in controversy
              such that the transgression threatens to interfere with the rightful
              decision of the case. Thus, a court must ensure any sanction
              imposed is fashioned to address the identified harm caused by
              the party’s misconduct.

Id. at 384, 472 S.E.2d at 830, Syl. Pt. 1. The Court further held in syllabus point two of

Bartles:

                     In formulating the appropriate sanction, a court shall be
              guided by equitable principles. Initially, the court must identify
              the alleged wrongful conduct and determine if it warrants a
              sanction. The court must explain its reasons clearly on the
              record if it decides a sanction is appropriate. To determine what

                                              11

               will constitute an appropriate sanction, the court may consider
               the seriousness of the conduct, the impact the conduct had in the
               case and in the administration of justice, any mitigating
               circumstances, and whether the conduct was an isolated
               occurrence or was a pattern of wrongdoing throughout the case.

Id. at Syl. Pt. 2.



               Finally, the Court held in syllabus point seven of Richmond American Homes,

that “[i]mposition of sanctions of dismissal and default judgment for serious litigation

misconduct pursuant to the inherent powers of the court to regulate its proceedings will be

upheld upon review as a proper exercise of discretion when trial court findings adequately

demonstrate and establish willfulness, bad faith or fault of the offending party.” 226 W. Va.

at 106, 697 S.E.2d at 142, Syl. Pt. 7.



               In determining whether the circuit court properly exercised its discretion in

dismissing the Petitioners’ cross-claims as a sanction for violating the circuit court’s

scheduling order, we readily recognize that the circuit court engaged in a thorough

examination of the equitable principles established by the Court in Bartles. 196 W. Va. at

384, 472 S.E.2d at 830, Syl. Pt. 2. First, the circuit court determined that at the time the

sanction of dismissal was sought by the Respondents and imposed by the circuit court, the

Petitioners were in direct violation of the circuit court’s scheduling order. Further, the circuit

court found that the Petitioners’ late production of the first “hundreds of thousands of pages



                                               12

of documents” a week before trial “constituted unjustified noncompliance” with the West

Virginia Rules of Civil Procedure. The circuit court also found that the Petitioners had

previously “run afoul of the discovery rules,” based upon a circuit court order “compelling

AEP to respond to Plaintiffs’ discovery requests.” The circuit court determined that the

Petitioners’ failure “to timely respond to discovery sent years ago and its noncompliance”

with the scheduling order was “willful.” The circuit court found that the Petitioners’ conduct

“had not only impeded the fact-finding process, but subverted it altogether.” Consequently,

the circuit court determined that the “discovery violation has impacted this case on every

conceivable level” and “presents a serious threat to the administration of justice.”



              While the Petitioners attempt to downplay the gravity of their violation of the

scheduling order, this Court has repeatedly stated that it does not condone such conduct when

done so willfully. See, e.g., Richmond Am. Homes, 226 W. Va. at 106, 697 S.E.2d at 142;

Bell, 175 W. Va. at 168, 332 S.E.2d at 129, Syl. Pt. 2. The magnitude of the violation of the

scheduling order in this case stems from the massive volume of documents that went

completely unchecked by the Petitioners and their former counsel during the discovery

process. The existence of these documents in the computer capture was known to both the

Petitioners and the Petitioners’ former counsel, yet there was a complete failure to examine

those documents for discovery purposes causing the circuit court to conclude such failure to

be willful and an attempt to subvert the discovery process. We have held that



                                             13

                       “[w]here a party’s counsel intentionally or with gross
               negligence fails to obey an order of a circuit court to provide or
               permit discovery, the full range of sanctions under W. Va. R.
               Civ. P. 37(b) is available to the court and the party represented
               by that counsel must bear the consequences of counsel’s
               actions.” Syl. Pt. 4, Bell v. Inland Mut. Ins. Co., 175 W. Va. 165,
               332 S.E.2d 127, cert. denied sub nom. Camden Fire Ins. Ass’n
               v. Justice, 474 U.S. 936, 106 S. Ct. 299, 88 L. Ed. 2d 277 (1985).

Syl. Pt. 2, Woolwine v. Raleigh Gen. Hosp.,194 W. Va. 322, 460 S.E.2d 457 (1995).

               Finally, we reject the Petitioners’ argument that the circuit court’s dismissal

of the cross-claims was premature because the court did not first conduct an evidentiary

hearing. When the circuit court stated on the record its decision to dismiss the cross-claims

and to convert the prior oral arguments and proffers made at the pretrial hearing into the

evidentiary hearing, there was no objection raised at that time or thereafter by the Petitioners.

Even though the circuit court notes objections and exceptions in its order imposing sanctions,

there was no specific objection or concern raised by the Petitioners either in the order or

during the discussion regarding the sanctions after the circuit court ruled regarding the

evidentiary hearing. Moreover, the final order in this matter was not entered for months after

the circuit court stated its intentions regarding the evidentiary hearing on the record, yet there

is nothing in the appendix record that was filed by the Petitioners indicating any opposition

to how the circuit court was handling the evidentiary hearing. Although there technically

was no additional “evidentiary hearing” prior to the circuit court’s ruling, the Petitioners did

not note any specific objection to that fact in the appendix record before the Court.




                                               14

              As the Court noted in Bell, “Inland Mutual, by counsel, objected to the entry

of the default judgment but it failed to develop at an evidentiary hearing the circumstances

of that default judgment or otherwise preserve a record of the proceedings before the court.”
175 W. Va. at 174-75, 332 S.E.2d at 136. Similarly, in the instant case, when the circuit

court ruled how it was handling the Petitioners’ request for an additional evidentiary hearing

on the issue of sanctions, counsel for the Petitioners did not object to this or continue to

request an evidentiary hearing at that time or thereafter. As we stated in Bell,

                     It is axiomatic that this Court “can consider only those
              matters in the record in determining whether the court abused its
              discretion.” Evans v. Huntington Publishing Inc., 168 W. Va.,
              222, 283 S.E.2d 854, 855 (1981); see alsoThornton v. C.A.M.C.,
              172 W. Va., 360, 305 S.E.2d 316, 320-21 (1983); Hylton v.
              Provident Life & Accident Insurance Co., 159 W. Va. 728, 226
S.E.2d 453 (1976).

Bell, 175 W. Va. at 175, 332 S.E.2d at 136-37. We, therefore, decline to address this

argument due to the Petitioners’ failure to preserve it properly before the circuit court.



                                      IV. Conclusion

              Based upon the foregoing, the Court affirms the decision of the circuit court.



                                                                                    Affirmed.




                                             15